DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-8 and 11-15 are pending and presented for examination. Claims 2 and 11 were amended via the instant amendment dated 10 February 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 10 February 2022 (hereinafter, “Remarks at __”) is acknowledged and entered.
The rejection of claim 11 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment specifying “a co-rotating twin-screw extruder” which now has antecedent basis.
The rejection of claim 2 under 35 U.S.C. 112(d) is WITHDRAWN over the instant amendment ensuring the claim further limits via inclusion of “wherein”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 11-15 are allowed for reasons of record in the Office Action dated 14 December 2021 which is hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759